               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JERMAINE F. FORD,

                      Petitioner,
                                                     Case No. 18-CV-1423-JPS
 v.

 JUDY P. SMITH,
                                                                      ORDER
                      Respondent.


       On August 15, 2019, Petitioner in the above-captioned case filed a

motion to voluntarily dismiss his petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. (Docket #11). Respondent has yet to file an

answer. The Court will therefore grant Petitioner’s motion and dismiss the

case without prejudice. Fed. R. Civ. P. 41(a)(1)(i); United States ex re. Staples

v. Cowan, 00-C-4908, 2001 WL 290412, at *1–2 (N.D. Ill. Mar. 21, 2001)

(applying Federal Rule of Civil Procedure 41(a) to voluntary dismissal of

habeas petition); Nelson v. Lashbrook, 17-CV-1052, 2018 WL 369443, at *1

(S.D. Ill. Jan. 11, 2018) (same). Petitioner’s pending motion to supplement

the petition for writ of habeas corpus, (Docket #10), will be denied as moot.

       Accordingly,

       IT IS ORDERED that Petitioner’s motion to supplement the petition

for writ of habeas corpus (Docket #10) be and the same is hereby DENIED

as moot;

       IT IS FURTHER ORDERED that Petitioner’s motion to voluntarily

dismiss the case (Docket #11) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED without prejudice.
The Clerk of the Court is directed to enter judgment accordingly.

Dated at Milwaukee, Wisconsin, this 19th day of August, 2019.

                           BY THE COURT:




                           J.P. Stadtmueller
                           U.S. District Judge




                         Page 2 of 2
